Slidell, O. J.
The plaintiffs having issued a fieri facias against the defendants, filed a petition for the purpose of making the firm of White, Fazende & Go. garnishee, and propounded interrogatories, which they asked in their petition should bo answered by the individual members of the firm. A citation was issued, addressed to the firm, and was served on White, one of its members, who, for the firm, answered the interrogatories in the negative. Then the plaintiffs took a rule on the firm of White, Fazende & Go. to show cause why the interrogatories should not be taken pro eonfessis, on the ground that only White had answered. The petition, citation and rule, do not suggest the names of the partners. The District Judge dismissed the rule, and the plaintiffs have appealed. As no citation issued other than to the firm, we see no reason to disturb the judgment.
Judgment affirmed, with costs.